     Case 4:21-cr-00009 Document 117 Filed on 08/25/21 in TXSD Page 1 of 3




                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

UNITED STATES OF AMERICA,                       )
                                                )
       Plaintiff,                               )     Case No. 4:21-cr-0009-GCH
                                                )
       v.                                       )
                                                )
ROBERT T. BROCKMAN,                             )
                                                )
       Defendant.                               )
                                                )

              NON-PARTY STUART YUDOFSKY, M.D.’S MOTION TO
                     UNSEAL HIS MOTION TO QUASH

       Non-Party Stuart Yudofsky, M.D. (“Dr. Yudofsky”), respectfully moves the Court

to unseal his Motion to Quash and Modify Government Subpoena Pursuant to Fed. R.

Crim. P. 17(c) [Dkt. No. 108] (the “Motion to Quash”). On August 18, 2021, Dr. Yudofsky

filed his Motion to Quash. After Dr. Yudofsky’s Motion to Quash had been filed, the

Government filed a Motion to Show Cause why Dr. Yudofsky should not be held in

contempt pursuant to Fed. R. Crim. P. 17(g) [Dkt. No. 109] (the “Motion to Show Cause”).

As set forth below, the original purposes for sealing the Motion to Quash are no longer

applicable.

       Due to Dr. Yudofsky’s invocation of his right under the Fifth Amendment (on advice

of counsel), and as a professional courtesy to the Government given the communications

and representations contained therein, Dr. Yudofsky filed his Motion to Quash under seal.

Shortly thereafter, the Government responded to Dr. Yudofsky’s sealed Motion to Quash
     Case 4:21-cr-00009 Document 117 Filed on 08/25/21 in TXSD Page 2 of 3




with its Motion to Show Cause – filed on the public docket – which references many of the

arguments made in Dr. Yudofsky’s Motion to Quash. See Dkt. No. 109.

       On August 19, 2021, Dr. Yudofsky asked the Government to extend the same

courtesy and move to place its Motion to Show Cause under seal. The Government

declined, responding that it has “no plans to file a motion to seal.”1 This one-sided sealing

is fundamentally unfair and the public has a right to know all the facts – not just the

information the Government selectively chooses to fit its narrative.

       In light of the foregoing, there is no longer a compelling reason to keep Dr.

Yudofsky’s Motion to Quash under seal.

                                        CONCLUSION

       For the foregoing reasons, Dr. Yudofsky respectfully moves the Court to order the

Motion to Quash be unsealed.



Dated: August 25, 2021




1
 E-Mail from Corey Smith, Counsel for the Government, to Nicholas Petree, Counsel for Dr. Yudofsky
(Aug. 19, 2021).
     Case 4:21-cr-00009 Document 117 Filed on 08/25/21 in TXSD Page 3 of 3




                                         Respectfully submitted,

                                          /s/ Nicholas E. Petree
                                         Nicholas E. Petree (attorney-in-charge)
                                         Texas Bar No. 24083657
                                         Southern District of Texas Bar No. 778181
                                         AKIN GUMP STRAUSS HAUER & FELD LLP
                                         1111 Louisiana Street, Ste. 44
                                         Houston, Texas 77002
                                         Tel: (713) 220-5800
                                         Fax: (713) 236-0822
                                         E-mail: npetree@akingump.com


                                         Mark J. MacDougall*
                                         Samantha J. Block*
                                         AKIN GUMP STRAUSS HUAER & FELD LLP
                                         2001 K Street NW
                                         Washington, D.C. 20006
                                         Tel: (202) 887-4000
                                         Fax: (202) 887-4288
                                         E-mail: mmacdougall@akingump.com
                                                 samantha.block@akingump.com

                                          Counsel for non-party Stuart Yudofsky, M.D.

                                         * Pro Hac Vice Applications to be filed




                            CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document was served on all counsel of record via
electronic filing in compliance with the Federal Rules of Civil Procedure on this 25th day
of August 2021.

                                                /s/ Nicholas E. Petree
                                                Nicholas E. Petree
